Case: 21-10144      Document: 00515948882         Page: 1    Date Filed: 07/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    July 22, 2021
                                  No. 21-10144
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Orvis Wain Reynolds,

                                                            Plaintiff—Appellant,

                                       versus

   City of Commerce, Texas,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CV-1577


   Before King, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Orvis Reynolds owns property in Commerce, Texas. That property
   contained three buildings, including a dance hall and a grill. In May 2017, the
   City of Commerce’s Building Standards Commission held a hearing to
   determine whether the buildings on Reynolds’s property complied with city


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10144       Document: 00515948882          Page: 2   Date Filed: 07/22/2021




                                     No. 21-10144


   code. Despite Reynolds’s pleas that the buildings were in compliance with
   city code, the Commission entered four orders finding that they were
   “dilapidated, substandard and/or unfit for human habitation, constitute[d] a
   hazard to the health, safety and welfare of the citizen and [were] likely to
   endanger persons and property.” Pursuant to three of those orders, the
   buildings were demolished in July of that year.
            Reynolds then sued the City of Commerce, alleging that the City’s
   conduct constituted an unlawful taking and violated his equal protection and
   due process rights under the Texas Constitution and the Fifth and
   Fourteenth Amendments of the United States Constitution. He alleges that
   the hearing was a “Ramrod Process Hearing” and that his property was
   “falsely portray[ed]” as non-compliant with city code. Additionally, he
   alleges that his property was condemned in a manner “Dissimilar for [sic]
   other similar Property Owner[s].” The real reason why his buildings were
   demolished, he says, is because a homicide occurred on the property in
   March 2017. The City of Commerce moved to dismiss for failure to state a
   claim.
            The district court granted the City’s motion to dismiss, but granted
   Reynolds leave to amend his complaint. Although Reynolds took the district
   court up on its offer, his amended complaint was largely identical to his
   original complaint. When the City again moved to dismiss for failure to state
   a claim, Reynolds declined to file a response. After the district court again
   dismissed Reynolds’s suit, he appealed.
            “We review a district court’s grant of a motion to dismiss de novo.”
   Reed v. Goertz, 995 F.3d 425, 429 (5th Cir. 2021). “To survive a motion to
   dismiss, a plaintiff must plead ‘enough facts to state a claim to relief that is
   plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
   570 (2007)). “We must accept all facts as pleaded and construe them in the




                                          2
Case: 21-10144       Document: 00515948882           Page: 3     Date Filed: 07/22/2021




                                      No. 21-10144


   light most favorable to the plaintiff.” Id. (quotation omitted). “But we do
   not accept as true conclusory allegations, unwarranted factual inferences, or
   legal conclusions.” Heinze v. Tesco Corp., 971 F.3d 475, 479 (5th Cir. 2020)
   (quotation omitted).
          We agree with the district court that Reynolds fails to state a claim for
   relief. To sufficiently allege municipal liability for a violation of the United
   States Constitution, Reynolds must point to an official city policy or custom
   that is the moving force behind a constitutional violation. See Monell v. Dep’t
   of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978). Reynolds fails to
   identify any such policy or custom and fails to allege specific facts showing
   that any such policy or custom was the cause of a constitutional violation.
   For example, although Reynolds alleges that he was treated “in a manner
   ‘dissimilar for [sic] other similar Property Owner[s],’” he never elaborates—
   even after the district court prompted him to do so when it dismissed his first
   complaint.
          For the first time on appeal, Reynolds contends that he was treated
   differently on account of his race. But Reynolds did not make this argument
   in the district court, and as a result it is forfeited. See Celanese Corp. v. Martin
   K. Eby Const. Co., 620 F.3d 529, 531 (5th Cir. 2010) (“The general rule of
   this court is that arguments not raised before the district court are [forfeited]
   and will not be considered on appeal.”).
          The district court also correctly concluded that Reynolds’s equal
   protection and due process claims under the Texas Constitution fall short.
   Reynolds seeks only money damages for violations of the Texas Constitution.
   “[S]uits brought pursuant to [Texas] constitutional provisions are limited to
   equitable relief and do not allow a claim for monetary damages except to the
   extent specifically enunciated in the constitutional provision.”            City of
   Beaumont v. Bouillion, 896 S.W.2d 143, 149 (Tex. 1995). Nothing in the due




                                            3
Case: 21-10144      Document: 00515948882          Page: 4   Date Filed: 07/22/2021




                                    No. 21-10144


   process or equal protection provisions of the Texas Constitution authorizes
   suits for damages. See Patel v. City of Everman, 179 S.W.3d 1, 13 (Tex. App.—
   Tyler 2004, pet. denied) (“The due process provisions of the Texas
   Constitution do not provide for a cause of action for damages, but rather only
   for direct claims seeking equitable relief.”); Vincent v. W. Tex. State Univ.,
   895 S.W.2d 469, 475 (Tex. App.—Amarillo 1995, no pet.) (holding that no
   private right of action for money damages exists under the equal protection
   clause of the Texas Constitution).
          Finally, the district court correctly concluded that Reynolds’s state-
   law takings claim was jurisdictionally barred because he failed to exhaust
   administrative remedies. Under Texas law, exhaustion of administrative
   remedies is a jurisdictional prerequisite for a takings suit. See Patel, 361
   S.W.3d at 601–02. On appeal, Reynolds does not dispute the fact that he
   failed to exhaust the administrative appeal process available to him. Instead,
   he invokes various exceptions to the exhaustion requirement. But because
   Reynolds never invoked any exception to the exhaustion requirement in
   response to the City’s motion to dismiss his amended complaint, these
   arguments are forfeited. See Law Funder, L.L.C. v. Munoz, 924 F.3d 753, 759
   (5th Cir. 2019) (“[I]n failing to oppose” adversary’s motion, “Munoz has
   forfeited any argument that the district court’s . . . order was improper.”).
                                        ***
          For the foregoing reasons, we affirm the judgment of the district court.




                                          4